Abandonment

This application is abandoned in view of applicant's failure to submit a reply to the Office Action mailed on 3/21/2019 within the required period for reply.

37 CFR 1.111 Reply
In pertinent part, 37 CFR 1.111 requires:

(a)
(1) If the Office action after the first examination (§ 1.104 ) is adverse in any respect, the applicant or patent owner, if he or she persists in his or her application for a patent or reexamination proceeding, must reply and request reconsideration or further examination, with or without amendment. …
(b) In order to be entitled to reconsideration or further examination, the applicant or patent owner must reply to the Office action. The reply by the applicant or patent owner must be reduced to a writing which distinctly and specifically points out the supposed errors in the examiner’s action and must reply to every ground of objection and rejection in the prior Office action. … . A general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.

	Because the reply submitted to the office on 12/17/2020 fails to comply with 37 CFR 1.111, it is not a complete or responsive reply and therefore the case must be abandoned. 
In the action mailed 3/21/2019 the following grounds of rejection were applied:

Claims 26-44 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  

Claim 26-44 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement
Claims 26-44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 26, 27, 29, 34-37,39, 40-42 and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Chapman (US 5,788,167) Vandemierden (US 2013/0313167), Depue (US 6,325,840) and Egge et al. (US 2002/0121463).
Claim 28, 31, 38 and 41 are are rejected under 35 U.S.C. 103 as being unpatentable over Chapman (US 5,788,167) Vandemierden (US 2013/0313167), Depue (US 6,325,840) and Egge et al. (US 2002/0121463) as applied to claims 26, 27, 29, 34-37,39, 40-42 and 44 above, and further in view of Lyman et al (US 6,070,738).


In the reply of 12/17/2020, applicant responds only generally to “35 USC 112” (applicant remarks page 6) and only insofar as applicant alleges that certain terms would be understood, and that applicant can be their own lexicographer. This is plainly not responsive to the three distinct 112 rejections, consisting of 112(a) written description, 112(a) enablement and 112(b) rejections noted above. 

Further, Applicant’s response to the 35 USC 103 rejections, noted specifically above, fails to respond directly, completely, or even identifiably to the rejections of record, and indicates a response to a rejection of “claims 1-23 …as obvious in view of US Patent Application No. 5,788,167 to Chapman” (Applicant remarks of 12/17/2020 at page 6). 
No rejection of that description is in the record. 

Claims 1-23 are not pending. 

Further, 5,788,167 is not a US application number, but is a Patent.
 
Further, no 103 rejection is based on “Chapman” standing alone. 

Applicant’s remarks fail to address any of the actual rejections of record. As noted above, under 1.111, applicant must specifically point out how the language of the claims patentably distinguishes them from the references. Applicant here does not identify the rejections of record, or compare the claims in any meaningful way to the combined teachings of the art cited. It alludes in the most general terms to the base reference, falsely stating that examiner identified Chapman as “the closest reference.” Examiner made no such identification, and to state this on the record is a mischaracterization of the record. It would have been appropriate to classify Chapman as the base reference or primary reference for the rejections of record, but Examiner did not take the position that Chapman was “the closest” or the most pertinent, or any other signifier of that type. 
37 CFR 1.135
a) If an applicant of a patent application fails to reply within the time period provided under § 1.134  and § 1.136, the application will become abandoned ….
(b) Prosecution of an application to save it from abandonment pursuant to paragraph (a) of this section must include such complete and proper reply as the condition of the application may require. ….
(c) When reply by the applicant is a bona fide attempt to advance the application to final action, and is substantially a complete reply to the non-final Office action, but consideration of some matter or compliance with some requirement has been inadvertently omitted, applicant may be given a new time period for reply under § 1.134  to supply the omission.

Under 37 CFR 1.135(a) the term “will” indicates that examiner does not have the authority to excuse a failure to reply. 
	Under  37 CFR 1.135(b), the reply is required to be “complete and proper” in correspondence to the condition of the application. Here, applicant’s failure to address the rejections of record with any reasonable particularity shows that the reply is not complete. The applicant’s comments do not address the rejections of record individually, do not identify the correct rejection over art combinations, and does not identify the correct claims as pending and rejected. There are not mere formality issues. 
	While 37 CFR 135(c) indicates that it is permissible (“may”) to treat a reply as bona fide, the regulation requires such reply to be “substantially a complete reply to the non-final Office action,” and indicates the nature of omissions to be such that they could have been “inadvertently omitted.” 
The scope and nature of the omissions in this case clearly indicates they were not inadvertent—the completeness of the reply was so lacking that it was clear this was a choice, and not an omission of a claim number or one specific comment left off from an otherwise compliant response. As a result, the submission of 12/17/2020 was not a bona fide submission, and thus no additional time period will be granted. The submission of such an incomplete reply appears calculated to result in the impermissible extension of time for reply and consideration. 

The case is abandoned. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M MICHALSKI whose telephone number is (571)272-6752.  The examiner can normally be reached on Typically M-F 6a-3:30p East Coast Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on (571) 272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEAN M MICHALSKI/Primary Examiner, Art Unit 3724